DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
                                                                                                                                   1)       Claims 1-6, 8-9, are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or the applicant regards as the invention.
           Claim 1 is unclear if the absorbent structure contains cellulase.
           Claim 6 is unclear if the term “TS750” refers to the structure softness. 
           Claims 8, 9, are unclear if the paper towel contains cellulase.
                                 

          Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
                                                                                                                                        
                                                                                                                      
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
                                                                                                                                     2)       Claims 1-6, are rejected under 35 U.S.C. 103 as being unpatentable over  Bradley et al. (US 2016/0017542) in view of Gu et al. (US 2014/0174685).  
Claims 1, 4: Bradley discloses a “tissue product” which refers to products made from tissue webs and includes bath tissues, facial tissues, paper towels, industrial wipes, foodservice wipes, napkins, medical pads and other similar products [0012].   It is inherent or in the least it would have been obvious to one skilled in the art at the time the invention was filed that the structure of the above “tissue product” be an absorbent structure.  The tissue product ratio of CD wet tensile strength to the CD dry tensile strength is up to about 50 %.  (The ratio “CD Wet/Dry Ratio” is up to about 0.50 [0018]).   Therefore, the CD wet tensile strength is at least 35 % of the CD dry tensile strength.  
The CD dry tensile strength is a physical property and not a structure.  Where the 

claimed and prior art apparatus or product are identical or substantially identical in

structure or composition, a prima facie case of either anticipation or obviousness has 

been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

In other words, when the structure recited in the reference is substantially identical to 

that of the claims, the claimed properties or functions are presumed to be inherent or at 

least obvious. 

Bradley does not disclose that the absorbent structure includes cellulase enzyme.  Gu discloses adding a cellulase enzyme to a paper product wherein the cellulase enzyme comprises monocomponent or multi-component endo-cellulases, exo-cellulases, or cellobiase cellulases [0037].    It would have been obvious to one of skill in the art at the time of the invention was filed to modify the cellulase enzyme of Bradley to include a mono-component endo-cellulase as discussed in Gu for the purpose of improving the Bradley paper product dry strength as disclosed in Gu ([0040], [0047]).    
Claims 2-3: the invention is disclosed per claim 1, above.  The absorbent structure includes two or more plies.   Each ply comprises a multi-layer web ([0014]-[0015]). 
           Claims 5-6: The invention is disclosed per claim 1, above.  Bradley in view of Gu are silent on the paper product softness, however, softness is a physical property and not a structure.  Where the claimed and prior art apparatus or product are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In other words, when the structure recited in the reference is substantially identical to that of the claims, the claimed properties or functions are presumed to be inherent or at least obvious.   A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   
3)       Claim 7 is rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bradley et al.                            Bradley discloses a “tissue product” which refers to products made from tissue webs and includes bath tissues, facial tissues, paper towels, industrial wipes, foodservice wipes, napkins, medical pads and other similar products [0012].   It is inherent or in the least it would have been obvious to one skilled in the art at the time the invention was filed that the structure of the above “tissue product” be an absorbent structure.  The absorbent structure includes two or more plies.   Each ply comprises a multi-layer web ([0014]-[0015]).   The tissue is air dried [0028] and in rolls [0070].  The tissue CD wet tensile strength is from about 150 to about 400 g/3” (claims 11, 17), and the tissue product basis weight is greater than about 25 gsm (claim 1, [0004]).  Therefore, the ratio of CD wet tensile strength to basis weight is 3.6 or greater.   
The CD dry tensile strength is a physical property and not a structure.  Where the 

claimed and prior art apparatus or product are identical or substantially identical in

structure or composition, a prima facie case of either anticipation or obviousness has 

been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

In other words, when the structure recited in the reference is substantially identical to 

that of the claims, the claimed properties or functions are presumed to be inherent or at 

least obvious.  Bradley structurally discloses the invention or in the least the differences, 

if any, are small and would have been obvious to one skilled in the art at the time the 

invention was filed.   

4)      Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over  

Bradley et al. in view of Gu et al.  Bradley discloses a “tissue product” which refers to 

products made from tissue webs and includes bath tissues, facial tissues, paper towels, 

industrial wipes, foodservice wipes, napkins, medical pads and other similar products
 
[0012].   It is inherent or in the least it would have been obvious to one skilled in the art
 
at the time the invention was filed that the structure of the above “tissue product” be an 

absorbent structure.  The absorbent structure includes two or more plies.   Each ply 

comprises a multi-layer web ([0014]-[0015]).   The paper product is air dried [0028] and 

in rolls [0070].  The paper product CD wet tensile strength is from about 150 to about 

400 g/3” (claims 11, 17), and the paper product basis weight is greater than about 25 

gsm (claim 1, [0004]).  Therefore, the ratio of CD wet tensile strength to basis weight is 

3.6 or greater.  

The CD dry tensile strength is a physical property and not a structure.  Where the 

claimed and prior art apparatus or product are identical or substantially identical in

structure or composition, a prima facie case of either anticipation or obviousness has 

been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

In other words, when the structure recited in the reference is substantially identical to 

that of the claims, the claimed properties or functions are presumed to be inherent or at 

least obvious.  Bradley does not disclose that the absorbent structure includes cellulase 

enzyme.  Gu discloses adding a cellulase enzyme to a paper product wherein the 

cellulase enzyme comprises monocomponent or multi-component endo-cellulases, exo-

cellulases, or cellobiase cellulases [0037].    It would have been obvious to one of skill in 

the art at the time of the invention was filed to modify the cellulase enzyme of Bradley to 

include a mono-component endo-cellulase as discussed in Gu for the purpose of 

improving the Bradley paper product dry strength as disclosed in Gu ([0040], [0047]).    

5)      Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over           Bradley et al. in view of Gu et al.                        
Bradley discloses a “tissue product” which refers to products made from tissue webs and includes bath tissues, facial tissues, paper towels, industrial wipes, foodservice wipes, napkins, medical pads and other similar products [0012].   It is inherent or in the least it would have been obvious to one skilled in the art at the time the invention was filed that the structure of the above “tissue product” be an absorbent structure.  The absorbent structure includes two or more plies.   Each ply comprises a multi-layer web ([0014]-[0015]).   The paper product is air dried [0028] and in rolls [0070].  The paper product CD wet tensile strength is from about 150 to about 400 g/3” (claims 11, 17), and the paper product basis weight is greater than about 25 gsm (claim 1, [0004]).  Therefore, the ratio of CD wet tensile strength to basis weight is 3.6 or greater.  The tissue product ratio of CD wet tensile strength to the CD dry tensile strength is up to about 50 %.  (The ratio “CD Wet/Dry Ratio” is up to about 0.50 [0018]).   Therefore, the CD wet tensile strength is at least 35 % of the CD dry tensile strength.    
The CD dry tensile strength is a physical property and not a structure.  Where the 

claimed and prior art apparatus or product are identical or substantially identical in

structure or composition, a prima facie case of either anticipation or obviousness has 

been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

In other words, when the structure recited in the reference is substantially identical to 

that of the claims, the claimed properties or functions are presumed to be inherent or at 

least obvious. 

Bradley does not disclose that the absorbent structure includes cellulase enzyme.  
Gu discloses adding a cellulase enzyme to a paper product wherein the cellulase enzyme comprises monocomponent or multi-component endo-cellulases, exo-cellulases, or cellobiase cellulases [0037].    It would have been obvious to one of skill in the art at the time of the invention was filed to modify the cellulase enzyme of Bradley to include a mono-component endo-cellulase as discussed in Gu for the purpose of improving the Bradley paper product dry strength as disclosed in Gu ([0040], [0047]).    

Conclusion
6)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/MARK HALPERN/Primary Examiner, Art Unit 1748